Per Curiam.

Appellant essentially requests that this court take jurisdiction of the instant matter and order Judge Ammer of the Court of Common Pleas of Pickaway County to act upon his request and motion.1 The record fails to show that there was a case filed or pending in the court of common pleas upon which the court of appeals could order Judge Ammer to proceed. Therefore, the court of appeals was correct in stating that appellant failed to state a ground upon which relief could be granted.
Even if this were not so, appellant has failed to sustain his burden of establishing that a writ of mandamus should issue by demonstrating that he has a clear legal right to the relief prayed for. State, ex rel. Pressley, v. Indus. Comm. (1967), 11 Ohio St. 2d 141, 40 O.O. 2d 141, 228 N.E. 2d 631.
The judgment of the court of appeals is hereby affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.

 Appellant attempted to make Judge William Ammer a party to this action for the first time upon appeal to this court. In any event, the result herein would remain the same.